                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   UNITED STATES OF AMERICA                     ) Case No. 4:20-CR-11
                                                )
   v.                                           ) District Judge Curtis L. Collier
                                                )
   SHAWN THOMAS SIZEMORE                        ) Magistrate Judge Christopher H. Steger

                                               ORDER

         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

  (Doc. 99) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

  plea to Counts One and Two of the three-count Indictment; (2) accept Defendant’s guilty plea to

  Counts One and Two of the three-count Indictment; (3) adjudicate Defendant guilty of conspiracy

  to distribute 500 grams or more of a mixture and substance containing methamphetamine, in

  violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; (4) adjudicate Defendant guilty of

  possession with intent to distribute 50 grams or more of methamphetamine in violation of 21

  U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (5) order Defendant remain in custody pending

  sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation.       Accordingly, the Court ACCEPTS and ADOPTS the report and

  recommendation (Doc. 99) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         1.      Defendant’s motion to withdraw his not guilty plea to Counts One and Two of the
                 three-count Indictment is GRANTED;

         2.      Defendant’s plea of guilty to Counts One and Two of the three-count Indictment is
                 ACCEPTED;

         3.      Defendant is hereby ADJUDGED guilty of conspiracy to distribute 500 grams or
                 more of a mixture and substance containing methamphetamine in violation of 21
                 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846;




Case 4:20-cr-00011-CLC-CHS Document 100 Filed 03/16/21 Page 1 of 2 PageID #: 249
        4.   Defendant is hereby ADJUDGED guilty of possession with intent to distribute 50
             grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
             841(b)(1)(B);

        5.   A decision on whether to accept the amended plea agreement is DEFERRED until
             sentencing; and

        6.   Defendant SHALL REMAIN in custody until further order of this Court or
             sentencing in this matter which is scheduled to take place before the undersigned
             on July 21, 2021, at 2:00 p.m.


        SO ORDERED.

        ENTER:

                                                 /s/
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00011-CLC-CHS Document 100 Filed 03/16/21 Page 2 of 2 PageID #: 250
